 


 HR 2385 ENR: To permit the Secretary of Veterans Affairs to establish a grant program to conduct cemetery research and produce educational materials for the Veterans Legacy Program.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen
H. R. 2385 
 
AN ACT
To permit the Secretary of Veterans Affairs to establish a grant program to conduct cemetery research and produce educational materials for the Veterans Legacy Program.
 

1.Grants for cemetery research and the production of educational materials
(a)Grants authorized
(1)In generalThe Secretary of Veterans Affairs may establish a grant program to conduct cemetery research and produce educational materials for the Veterans Legacy Program. (2)Eligible recipientsThe Secretary may award a grant under this section to any of the following entities:
(A)An institution of higher learning. (B)A local education agency.
(C)A non-profit entity that the Secretary determines has a demonstrated history of community engagement. (D)Another recipient the Secretary determines to be appropriate.
(3)Use of fundsA recipient of a grant under this section may use the grant amount to— (A)conduct research related to national, State, or Tribal veterans’ cemeteries;
(B)produce education materials that teach about the history of veterans interred in national, State, or Tribal veterans’ cemeteries; and (C)promote community engagement with the histories of veterans interred in national, State, or Tribal veterans’ cemeteries.
(4)Maximum amountA grant awarded under this section may not exceed $500,000. (b)RegulationsIf the Secretary establishes a grant program under this section, the Secretary shall prescribe regulations regarding—
(1)the evaluation of applications for grants under the program; and (2)administration of the program.
(c)Report requiredNot later than 2 years after the Secretary establishes a grant program under this section, the Secretary shall submit to the committees on Veterans’ Affairs of the House of Representatives and the Senate a report regarding the determination of the Secretary whether the grant program is a financially effective means to promote the purposes in subsection (a)(3). (d)DefinitionsIn this section:
(1)The term Veterans Legacy Program means the program of the National Cemetery Administration that is responsible for providing engagement and educational tools and opportunities to the public regarding the service and sacrifice of veterans interred in national, State, or Tribal veterans’ cemeteries. (2)The term institution of higher learning has the meaning given that term in section 3452(f) of title 38, United States Code.
(3)The term local educational agency has the meaning given that term in section 8101 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).  Speaker of the House of Representatives.Vice President of the United States and President of the Senate. 